Exhibit 10.1

PURCHASE AND SALE AGREEMENT

This Agreement (“Agreement”) is made this 13th day of April, 2006, by and
between The Dow Chemical Company, a Delaware corporation, with offices at 2030
Dow Center, Midland, Michigan 48674 (“Seller”), and Alexion Pharmaceuticals,
Inc., a Delaware corporation, with offices at 352 Knotter Drive, Cheshire,
Connecticut, 06410 (“Buyer”).

WITNESSETH:

WHEREAS, Seller has the right to acquire ownership of the Property, as
hereinafter defined in Paragraph 1.H, which is located in City of Smithfield,
County of Providence, State of Rhode Island, containing 34 acres more or less;
and

WHEREAS, Seller desires to sell and Buyer desires to purchase the “Property”
upon the terms and subject to the conditions hereinafter set forth.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, Buyer and Seller hereby agree as follows:

1. DEFINED TERMS: Terms and expressions used in this Agreement shall have the
meanings set forth below:

 

A. Closing: The Closing shall mean that event wherein (i) Buyer transfers by
wire transfer to Escrow Agent the balance of the Purchase Price (for wire
transfer to an account designated Seller), and fulfills any other obligations
required as of the Closing; and (ii) Seller conveys the Property to Buyer by the
Deed and fulfills any other obligations required as of Closing.

 

B. Deadline for Closing Date: The Deadline for Closing Date shall be thirty
(30) days after the end of the Due Diligence Period described in Paragraph 7.

 

C. Deed: The Deed shall mean the quitclaim deed attached hereto as Schedule 1.C,
executed and acknowledged by Seller, in proper statutory form for recording. The
Deed shall be subject to a permanent restriction against residential use and
against use of groundwater.

 

D. Due Diligence Period: Due Diligence Period shall mean the period of time set
forth in Paragraph 7 for Buyer to complete its Due Diligence Study.

 

E. Due Diligence Study: Due Diligence Study shall mean Buyer’s examination of
the Property as set forth in Paragraph 7.

 

F. Effective Date: This Agreement shall become effective when both parties have
executed this Agreement.

 

G.

Environmental Documents. All environmental site assessments, including but not
limited to Phase I and Phase II assessments of the Property, if any; and all
other material



--------------------------------------------------------------------------------

 

documents, including but not limited to notices of violation, claims, reports,
and studies, relating to the environmental condition of the Property; polluting
substances on, in or at the Property; the remediation, abatement, or cleanup of
polluting substances on, in, or at the Property; or any other environmental
considerations which may or have in fact materially affected the Property.
Environmental Documents are limited to those in the possession or control of the
Seller and of which the Seller has Knowledge. A list of such Environmental
Documents is listed in Schedule 1.G. attached hereto.

 

H. Escrow Agent: Escrow Agent shall mean Chicago Title Insurance Company, 450
Veterans Memorial Parkway, Metacomet Executive Office Park, Suite 900, East
Providence, RI, 02914. The Escrow Agent shall also be the underwriter of the
title insurance policy to be issued to Buyer.

 

I. Permitted Encumbrances. The Property shall be sold and conveyed by Seller
subject to the following items which are sometimes herein referred to as
“Permitted Encumbrances”: (i) liens to be released and discharged by Seller at
or before Closing; (ii) restrictions and easements which do not (x) render title
to the Property unmarketable nor uninsurable at standard rates, nor
(y) interfere with Buyer’s intended use of the Property, as reasonably
determined by Buyer; (iii) matters that will be removed or cured by Seller at or
before Closing with the Seller’s acquisition of title to the Property from the
Rhode Island Economic Development Corporation (“EDC”) prior to Closing; and
(iv) matters disclosed by the Preliminary Title Report or the Survey and which
are not objected to by Buyer within the time provided in Section 6. Seller
hereby acknowledges that Buyer has objected, without limitation, to the Right of
First Refusal Agreement dated February 7, 2000 between EDC and FMR Rhode Island,
Inc (“ Fidelity”) which affects a portion of the Property (“Right of First
Refusal”). Notwithstanding anything to the contrary stated herein, Permitted
Encumbrances shall not be deemed to include the Right of First Refusal.

 

J. Property: Those certain tracts or parcels of land situated in the City of
Smithfield, State of Rhode Island, and more fully described in Schedule l.J.
attached hereto, a portion of which is known as 100 Technology Way, together
with (a) all improvements and fixtures located thereon including, a
manufacturing facility (“Building”), (b) all and singular the rights, benefits,
privileges, easements, tenements, hereditaments, and appurtenances thereon or in
anywise appertaining thereto, (c) all right, title and interest of Seller, if
any, in and to all strips and gores and any land lying in the bed of any street,
road or alley, open or proposed, adjoining such parcel(s) of land, (d) all
apparatus, equipment, machinery and appliances and all personal property located
on the Property as evidenced by a DVD containing a video tape of the Property
taken by James Rich, a representative of the Buyer, in the presence of Seller’s
representative, Warren Hill, on March 24, 2006, with each party having an
identical copy of the DVD collectively the “Personal Property”; provided,
however, the Personal Property does not include those items listed on Schedule
l.J.-l (“Excluded Personal Property”) even if the same are shown in the DVD. The
Excluded Personal Property shall be removed by Seller from the Property by
Closing. All of the foregoing (except for the Excluded Personal Property) is
collectively referred to herein as the “Property”.

 

K. Purchase Price: The Purchase Price shall be $13,000,000.00 (Thirteen Million
Dollars and no/100).

 

2



--------------------------------------------------------------------------------

2. SALE OF PROPERTY: Subject to the terms and conditions of this Agreement and
on the basis of the representations, warranties and covenants herein contained,
Seller hereby agrees to sell and convey the Property to Buyer and Buyer hereby
agrees to purchase the Property.

3. PURCHASE PRICE/TERMS OF SALE: The Purchase Price for the Property shall be
paid as follows:

 

A. As of the Effective Date, Seller and Buyer shall open an escrow with Escrow
Agent and execute and deliver to the Escrow Agent the escrow agreement (“Escrow
Agreement”) attached hereto as Schedule 3.A. The Deposit shall be placed in an
interest bearing account in a federally insured lending institution and Escrow
Agent shall not commingle the Deposit with any funds of Escrow Agent or others.
Escrow shall be deemed to be open upon Escrow Agent’s receipt of signed Escrow
Agreement from both parties. Buyer shall upon the opening of an escrow with
Escrow Agent as stated above, deposit, in immediately available funds, the sum
of $500,000.00 (“Deposit”) with Escrow Agent to be held, together with accrued
interest thereon, as a deposit on account of the Purchase Price. The party
entitled to receive the Deposit shall also be entitled to receive any interest
thereon. The Buyer’s tax identification number shall be used on this account.

 

B. Notwithstanding any provision in this Agreement, Seller and Buyer agree that
at any time on or before expiration of the Due Diligence Period, Buyer may, by
written notice to Seller, terminate this Agreement in accordance with terms of
Paragraph 7. In the event Buyer so terminates this Agreement, the Deposit, and
any interest thereon, shall be paid to Buyer by Escrow Agent, and the parties
shall be fully discharged and released, each to the other, from all liability
and obligations hereunder except for those that expressly survive termination.
Upon completion of the Due Diligence Period if Buyer has not elected to
terminate this Agreement, Buyer shall deposit an additional $500,000.00 with
Escrow Agent for a total Deposit of $1,000,000.00 and the term “Deposit” shall
be deemed to mean the full $1,000,000.00. Buyer understands that the Deposit is
non-refundable after expiration of the Due Diligence Period, and thereafter, if
this transaction fails to close for any reason other than (i) the failure of the
Seller to fulfill its obligations under this Agreement, including, Seller’s
obligations under Sections 4.B. (i), (ii) or/and (iv) (each a “Seller Default”);
or (ii) the failure of the Closing Condition in Section 4.B. (iii), ( in each
such case the Deposit shall be refunded in full to Buyer by the Escrow Agent),
and the Escrow Agent shall deliver the Deposit to Seller.

4. CLOSING:

 

A.

Upon the satisfaction, waiver or completion of all Closing Conditions (as
defined below), the Seller shall deliver the Seller’s Deliveries and the Buyer
shall deliver the Buyer’s Deliveries to Escrow Agent at least one (1) business
day prior to the Deadline for Closing Date. Each party shall provide copies of
the closing documents to the other at least two (2) business days prior to
Closing. Closing shall be on or before the Deadline for Closing Date and shall
occur through Escrow Agent. The parties shall direct Escrow Agent to deliver the
closing documents to the appropriate parties, record relevant title documents,
and make

 

3



--------------------------------------------------------------------------------

 

disbursements according to the closing statements executed by Seller and Buyer,
all as provided in the Escrow Agreement.

 

B. Conditions to Parties’ Obligation to Close. In addition to all other
conditions set forth herein, the obligation of Seller and Buyer to consummate
the transactions contemplated hereunder are conditioned upon the following (the
“Closing Conditions”):

 

  (i) the other party’s representations and warranties contained herein shall be
true and correct in all material respects as of the date of this Agreement and
the Closing;

 

  (ii) as of the Closing, the other party shall have tendered all deliveries
required to be made by it at Closing;

 

  (iii) there shall exist no pending or threatened actions, suits, arbitrations,
claims, attachments, proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceedings, against the other
party that would adversely affect the other party’s ability to perform its
obligations under this Agreement, and

 

  (iv) the Seller shall have acquired fee simple title to the Property and shall
have delivered to Escrow Agent, or caused to be delivered to the Escrow Agent,
such documentation as Escrow Agent may reasonably require to remove from the
Title Policy each of the Rhode Island Economic Development Corporation (“EDC”)
loan documents affecting the Property, owner’s title affidavit and any other
documents customarily required to be provided by a Seller of commercial real
estate, all as necessary for Escrow Agent to issue an owner’s title policy at
Closing at standard rates, insuring title to the Property and Purchaser’s
appurtenant right to the Private Access Road Easement and in the “Fidelity
Roadways”, as defined in the Private Access Road Easement Agreement referenced
in Section 8.B. hereof and the Cross-Easement Agreement and Amendment to
Cross-Easement Agreement referenced in Section 8.D. hereof, subject only to the
Permitted Encumbrances.

 

C. Seller’s Deliveries In Escrow. At least one (1) day prior to the Deadline for
Closing Date, Seller shall deliver in escrow to Escrow Agent the following
(“Seller’s Deliveries”):

 

  (i) a duly executed and acknowledged Deed;

 

  (ii) a duly executed and acknowledged Bill of Sale in the form attached hereto
as Schedule 4.C.(ii);

 

  (iii) a duly executed and acknowledged Assignment and Assumption of Service
Contracts (which Buyer has elected to assume pursuant to Section 7 hereof),
Warranties, Permits and Guaranties in the form attached hereto as Schedule
4.C.(iii);

 

  (iv)

such conveyancing or transfer tax forms or returns, if any, as are required to
be

 

4



--------------------------------------------------------------------------------

 

delivered or signed by Seller by applicable state and local law in connection
with the conveyance of the Property, together with a debit or credit on the
closing statement for the payment of the assessments shown on said forms or
returns;

 

  (v) a Foreign Investment in Real Property Tax Act affidavit executed by Seller
on which the Buyer is entitled to rely, that Seller is not a foreign person
within the meaning of Section 1445(f)(3) of the Internal Revenue Code;

 

  (vi) evidence of the existence, organization and authority of Seller and of
the authority of the persons executing documents on behalf of Seller reasonably
satisfactory to Buyer, Escrow Agent, as well as Buyer’s lender;

 

  (vii) a duly executed and acknowledged Assignment and Assumption of
Construction Agreement pursuant to Section 8.A hereof in the form attached
hereto as Schedule 4.C.(vii);

 

  (viii) a duly executed and acknowledged Assignment and Assumption of Easement
Agreements concerning the matters set forth in Paragraphs 8B and 8C of this
Agreement in the form attached hereto as Schedule 4.C.(viii);

 

  (ix) a construction performance bond and a payment bond issued in favor of
Buyer and Seller by a surety company selected by Seller and reasonably approved
by Buyer for the full estimated costs, with such costs determined by a price
fixed contract reasonably acceptable to Seller, of constructing the Private
Roadway (as defined in Paragraph 8A) which assures the timely performance of
those obligations of the Seller provided for in Paragraph 8A of this Agreement
(the “Private Roadway Performance Bond”), and the payment by Contractor of all
persons providing labor and all suppliers providing materials for the
construction of the Private Roadway (the “Private Roadway Payment Bond”),
provided further that Seller shall not amend or modify the Private Roadway
Performance Bond or the Private Roadway Payment Bond and shall maintain such
bonds in full force and effect until completion of the Private Roadway. The
obligations of this Section 4.C.(ix) shall survive the delivery of the Deed;

 

  (x) a standard owner’s affidavit for the benefit of the Escrow Agent in order
to insure over standard exceptions for tenants in possession and labor and
materials provided to the Property by Seller, together with any customary
affidavit reasonably requested by Escrow Agent as to facts within Seller’s
Knowledge;

 

  (xi) such additional documents that Buyer, Escrow Agent, or the Buyer’s lender
may reasonably require for the proper consummation of the transaction
contemplated by this Agreement (provided, however, no such additional document
shall expand any obligation, covenant, representation or warranty of Seller or
result in any new or additional obligation, covenant, representation or warranty
of Seller under this Agreement beyond those expressly set forth in this
Agreement and provided that such documents are reasonably acceptable to Seller
as to form and substance); and

 

5



--------------------------------------------------------------------------------

  (xii) a duly executed and acknowledged Temporary Construction Easement
pursuant to Section 8.A. of this Agreement in the form attached hereto as
Schedule 4.C.(xii).

 

D. Buyer’s Deliveries in Escrow. At least one (1) day prior to the Deadline for
Closing Date, Buyer shall deliver in escrow to Escrow Agent the following (the
“Buyer’s Deliveries”):

 

  (i) a duly executed and acknowledged Assignment and Assumption of Service
Contracts, Warranties, Permits and Guaranties in the form attached hereto as
Schedule 4.C. (iii);

 

  (ii) a duly executed and acknowledged Assignment and Assumption of
Construction Agreement in the form attached hereto as Schedule 4.C. (vii);

 

  (iii) a duly executed and acknowledged Assignment and Assumption of Easement
Agreements in the form attached hereto as Schedule 4.C. (viii);

 

  (iv) a duly executed and acknowledged Temporary Construction Easement in the
form attached hereto as Schedule 4.C. (xii);

 

  (v) evidence of the existence, organization and authority of Buyer and of the
authority of the persons executing documents on behalf of Buyer reasonably
satisfactory to Seller, Escrow Agent, as well as Buyer’s lender; and

 

  (vi) such additional documents that Seller, Escrow Agent, or the Buyer’s
lender may reasonably require for the proper consummation of the transaction
contemplated by this Agreement (provided, however, no such additional document
shall expand any obligation, covenant, representation or warranty of Buyer or
result in any new or additional obligation, covenant, representation or warranty
of Buyer under this Agreement beyond those expressly set forth in this Agreement
and provided that such documents are reasonably acceptable to Buyer as to form
and substance).

 

E. Closing Statements. As of or prior to the Closing Date, Seller and Buyer
shall deposit with Escrow Agent executed closing statements consistent with this
Agreement in the form reasonably required by Escrow Agent.

 

F. Purchase Price. At or before the Closing Date, Buyer shall deliver to Escrow
Agent the Purchase Price, less the Deposit that is applied to the Purchase
Price, plus or minus applicable prorations and adjustments, in immediate,
same-day U.S. federal funds wired for credit into Escrow Agent’s escrow account,
which funds shall be delivered in a manner to permit Escrow Agent to deliver
good funds to Seller or its designee on the Closing Date (and, if requested by
Seller, by wire transfer).

 

G.

Possession. Seller shall deliver sole and exclusive possession of the Property
to Buyer (subject to the Temporary Construction Easement and Permitted
Encumbrances) at the Closing in the same condition as on the Effective Date,
reasonable wear and tear, removal

 

6



--------------------------------------------------------------------------------

 

of Seller’s property listed on Schedule 1.J.-2, and subject to Paragraphs 10 and
11 casualty and condemnation excepted.

5. CONVEYANCE: At Closing, Seller shall convey fee simple title to the Property
to Buyer by the Deed concurrently with Buyer’s performance of its Closing
obligations under this Agreement.

6. TITLE REPORT/SURVEY:

 

A. As soon as reasonably possible but no later than 30 days following the
Effective Date, Buyer shall, at Buyer’s expense, have ordered a preliminary
title report a/k/a title commitment (“Preliminary Title Report”) on the
Property, and its appurtenant rights, together with copies of all exceptions,
issued by Escrow Agent, or an issuing agent of Escrow Agent. Buyer shall obtain
a new survey of the Property of sufficient quality to permit the Escrow Agent to
remove the standard survey exception from the owner’s title policy to be
obtained by Buyer (the “Survey”). No later than the fortieth (40th) day after
the Effective Date, Buyer shall advise Seller and Escrow Agent in writing of any
Preliminary Title Report or Survey exceptions, not permitted by this Agreement,
which Buyer does not accept (which are not Permitted Encumbrances) (“Title and
Survey Objections”). If Buyer makes any timely Title and Survey Objections,
Buyer shall simultaneously deliver to Seller a copy of the Preliminary Title
Report and Survey together with a copy of any recorded document on which such
Title and Survey Objections, or any part thereof, are based. Notwithstanding
anything to the contrary stated herein, Seller shall have no obligation to
remove any “Title or Survey Objections” except for liens and mortgages of an
ascertainable amount created, assumed or caused by Seller (“Seller’s Liens”),
and intervening encumbrances which are recorded after the Preliminary Title
Report and Seller has expressly agreed to remove pursuant to the terms herein,
which Seller’s Liens and such intervening encumbrances Seller shall cause to be
released of record at or prior to Closing (with Seller having the right to apply
the Purchase Price or a portion thereof for such purpose). If Buyer fails to
notify Seller of any Title or Survey Objections within said period of time, all
Title or Survey Objections, if any, shall be deemed waived, except Seller’s
Liens shall not be deemed waived. If Buyer timely notifies Seller and Escrow
Agent of any Title or Survey Objections, the Closing Date may, at Seller’s sole
option, to be exercised in a notice to Buyer delivered within ten (10) days of
Seller’s receipt of the Title or Survey Obligations, be adjourned for a period
of up to thirty (30) days in order to enable Seller to cure such Title or Survey
Objections. If at the date to which Closing is adjourned Seller is unable or
unwilling to remove such Title or Survey Objections, Buyer may:

 

  (i) terminate this Agreement by written notice to Seller and Escrow Agent, in
which event Escrow Agent shall return the Deposit, together with interest
thereon, to Buyer and neither party shall have any further rights or obligations
of any nature to the other hereunder or by reason hereof except those that
expressly survive termination of this Agreement; or

 

  (ii) accept such title as Seller can convey without any reduction or abatement
of the Purchase Price and without any present or future claim against Seller
relating to any Title or Survey Objections.

 

7



--------------------------------------------------------------------------------

Between the date of the Agreement and a Closing hereunder, Seller shall not
voluntarily encumber the title or permit any encumbrance on title to the
Property with any liens which shall not be fully released on or prior to Closing
hereunder. In the event any involuntary lien or liens securing the payment of
money, which are not Permitted Encumbrances (and excluding any inchoate liens
for real estate taxes and municipal assessments not yet due and payable) should
be filed against the title to the Property, Seller shall be required to elect
one of the following: (i) use the net proceeds at Closing to discharge any such
involuntary lien or liens or (ii) bond off such lien(s) in accordance with
applicable laws so that the lien(s) no longer encumbers the Property, or
(iii) escrow with the Escrow Agent one hundred ten percent (110%) of the
principal amount of such lien(s) under an escrow arrangement reasonably
satisfactory to Seller, Buyer and the Escrow Agent and which results in the
Escrow Agent issuing the owner’s title policy to Buyer without an exception for
the lien(s).

 

B. As a condition precedent to Buyer’s obligations, Escrow Agent shall issue no
later than Closing, at Buyer’s expense, a policy of title insurance at standard
rates, in the amount of the Purchase Price, or such lesser amount as Buyer may
desire, insuring fee simple title to the Property in Buyer and insuring the
appurtenant rights to the Private Access Road Easement and the Fidelity
Roadways, subject only to the Permitted Encumbrances.

 

C. Nothing contained in this Agreement shall be deemed to require Seller to
remove any title exception other than those exceptions specifically referenced
in this Agreement (including, without limitation, Seller’s Liens and intervening
encumbrances that arise after the date of the Preliminary Title Report for which
Seller is obligated to remove), or to bring any action or proceeding to remove
any defect in or objection to title or to fulfill any condition, nor shall Buyer
have any right of action against Seller therefor, at law or in equity, for
damages or specific performance, and no attempt by Seller to cure an objection
to title shall be construed as an admission that such objection is one which
would give Buyer the right to cancel this Agreement.

 

D. The acceptance of the Deed by Buyer shall be deemed to be full performance
and discharge of every agreement and obligation on Seller’s part to be performed
under this Agreement, except for those obligations which expressly survive the
delivery of the Deed.

7. DUE DILIGENCE STUDY:

 

A.

Buyer shall have the right to conduct, at Buyer’s expense, a Due Diligence Study
of the Property as of the Effective Date and for a sixty (60) day period
thereafter (the “Due Diligence Period”). During the Due Diligence Period, Buyer
and its designated agents shall have the right to enter upon and inspect the
Property in accordance with this Paragraph 7. Should Buyer determine that the
Property is not satisfactory for any reason or for no reason, then Buyer may
terminate this Agreement by written notice to Seller and Escrow Agent provided
that Seller and Escrow Agent receive such written notice at any time before the
end of the Due Diligence Period. If a timely written notice of termination is
received by Seller and Escrow Agent, Escrow Agent shall return the Deposit,
together with interest thereon, to Buyer, subject to the provisions of
Section 3.B. hereof and neither

 

8



--------------------------------------------------------------------------------

 

party shall have any further rights or obligations of any nature to the other
hereunder, except those that expressly survive termination.

 

B. Buyer hereby indemnifies and holds Seller harmless from and defends Seller
(with legal counsel selected by Seller) against any and all claims, losses,
costs (including reasonable attorney’s fees), damages, causes of action, suits
and liability of every kind for injury to or death of persons or damage to
property arising out of or connected with the acts or omissions of Buyer, its
agents, employees or contractors in conducting the Due Diligence Study,
provided, however, the indemnity shall not extend to protect Seller from any
liabilities arising from environmental conditions existing prior to the
Effective Date, such as matters merely discovered by Buyer (e.g. latent
environmental contamination), nor shall such indemnity extend to protect Seller
from damage or injury arising out of the negligence or willful misconduct of
Seller, its agents, employees, or contractors. In the event the transaction
contemplated by this Agreement is not closed for any reason, then Buyer shall
restore the Property to its original condition, to the extent changed by Buyer,
its agents, employees or contractors, at Buyer’s sole cost.

 

C. Buyer shall secure from the proper governmental authorities any licenses or
permits required by law for any activities connected with the Due Diligence
Study. In the event that any governmental agency exercises authority or control
over any aspect of the Due Diligence Study, Buyer shall comply with all
regulations, directions and orders issued by such agency(ies). Buyer is solely
responsible for securing said licenses/permits and complying with said
regulations, directions and orders. Seller shall reasonably cooperate with Buyer
in obtaining the same to the extent Seller’s cooperation is required by such
governmental authorities. Buyer hereby indemnifies Seller against liability for
any fees, penalties or fines incurred by Buyer or Seller that are attributable
to Buyer’s failure to comply with this Paragraph 7.C, provided, however, that
such indemnity shall not extend to protect Seller from liability for fees,
penalties or fines arising out of the negligence or willful misconduct of
Seller, its agents, employees or contractors.

 

D. Buyer shall at all times conduct the Due Diligence Study in a manner that is
reasonably satisfactory to Seller. Buyer shall have reasonable access to the
Property at all reasonable times during normal business hours, for the purpose
of conducting and obtaining inspections and tests, including, without
limitation, surveys and architectural, engineering, geotechnical, topographical
and environmental inspections and tests, including soil borings, test wells, and
other reasonable invasive environmental sampling and testing, and review of
wetlands conditions and other land use restrictions, all as Buyer deems
necessary or desirable in its reasonable discretion. Buyer shall provide Seller
with advance notice of all significant activities it intends to perform in
connection with the Due Diligence Study.

 

E.

Buyer, its agents and assigns, shall keep confidential and shall not copy,
disclose, or reproduce, in whole or in part, any samples, reports, data, test
results or information generated by its Due Diligence Study unless required to
do so by law or authorized in writing to do so by Seller. The restrictions set
forth in the foregoing sentence shall expire at Closing in the event the
transaction contemplated by this Agreement is consummated. Prior to Closing, the
restrictions herein shall not be construed to prohibit Buyer from providing
copies of such information to its employees, agents, environmental consultants,

 

9



--------------------------------------------------------------------------------

 

lender and attorneys who have a need to know such information and who are under
written obligation of confidentiality. In the event Closing does not occur for
any reason other than a Seller Default, upon Seller’s request, Buyer shall
deliver to Seller a copy of any survey, phase I and phase II environmental
assessment (including, without limitation, all samples, reports, data, test
results and other information related thereto) which Buyer may have obtained
with respect to the Property (collectively “Property Information”), provided if
Buyer’s cost of obtaining the Property Information exceeds $15,000 (“Cap”),
Seller shall pay for half of the Buyer’s costs in excess of the Cap for such
Property Information upon receipt of copies of invoices from Buyer; provided,
however, the Seller may revoke its request for the Property Information after
receipt of the invoices. Seller shall indemnify Buyer from and against claims,
damages, suits and liability of any kind arising out of Seller’s or any and all
third parties’ (to whom Seller provides copies of such Property Information),
use of or reliance upon the Property Information. This indemnity shall survive
termination of this Agreement.

 

F. Within five (5) days after the Effective Date, Seller shall provide to Buyer
copies of the Environmental Documents, if any. Seller shall also cause to be
delivered to Buyer, or make available to Buyer at the Building during normal
business hours, the following due diligence materials at a time mutually
acceptable to the parties and within five (5) days after the Effective Date:
(i) a full and complete list, together with copies, of service, supply,
equipment rental, and all other service contracts related to the operation of
the Property, if any (“Service Contracts”); (ii) a copy of any survey relating
to the Property in Seller’s possession; (iii) any outstanding licenses or
permits relating to the Property (including a copy of those permits and
approvals obtained or required to be obtained from January 1, 2004 to present);
(iv) plans in Seller’s possession for all buildings located on the Property;
(v) any building conditions survey relating to the Property; (vi) a copy of the
Seller’s owner’s title insurance policy; (vii) waste manifests; (viii) equipment
files; and (ix) such other Property reports and materials other than economic
analyses in Seller’s possession or control related to the Property and
reasonably requested by the Buyer. Prior to the end of the Due Diligence Period,
and provided the same are terminable by their terms, Buyer shall notify Seller
as to which of the Service Contracts Buyer desires to assume at Closing,
whereupon Seller shall terminate all other Service Contracts at or prior to the
Closing at Seller’s sole cost.

 

G. Buyer shall pay for all Buyer’s costs associated with the Due Diligence
Study.

 

H. The obligations of this Paragraph 7 shall survive the termination of this
Agreement for any reason and shall not merge into the Deed.

8. DEVELOPMENT AGREEMENTS:

 

A.

Seller has entered into a Public and Private Roadway Construction Agreement
dated May 1, 2002 with the EDC and FMR Rhode Island, Inc. (“Fidelity”), a copy
of which, together with any and all amendments thereto) are attached hereto as
Schedule 8.A. (collectively the “Construction Agreement”). Seller agrees that it
will perform all of its obligations under the Construction Agreement relating to
the construction of the Private Roadway (as defined

 

10



--------------------------------------------------------------------------------

 

in this Paragraph 8A) on or before September 15, 2006. Seller’s post Closing
construction activities with respect to the Private Roadway shall be in
accordance with the Temporary Construction Easement Agreement between Buyer and
Seller effective as of the Closing and referenced in Section 4.C.(xii) “Private
Roadway” means those improvements to the Easement Parcel (as defined in the
Construction Agreement) constructed in accordance with all laws, and
substantially in accordance with the plans and specifications delivered by
Seller’s attorney to Buyer’s attorney in PDF format by email at 12:14 p.m. EST
on April 13, 2006, relating to construction of the Private Roadway including,
without limitation, the “Water Loop Connection” as defined in the Construction
Agreement and depicted in the plans and specification. The parties acknowledge
that the plans and specifications must be reviewed and approved by Fidelity, so
there may be modifications required. Seller will assign to Buyer all of its
rights under the Construction Agreement (except for those rights expressly
reserved to Seller) upon Seller’s completion of the Private Roadway in
accordance with all laws and approvals and the plans and specifications, as such
plans and specifications may be modified by Fidelity as stated above and
provided there is no existing default under the Agreement, Buyer will assume all
remaining obligations of Seller under the Construction Agreement in the form
Assignment and Assumption of Construction Agreement referenced in
Section 4.C.(vii) hereof, that will be recorded in the Land Evidence Records of
the Town of Smithfield; provided, however, Seller will reserve in such agreement
all rights and remedies provided in the Construction Agreement relating to the
Private Roadway Escrow (as defined in the Construction Agreement), the Escrow
Agreement (as defined in the Construction Agreement), and the right to be
reimbursed by Fidelity for one-half (1/2) of the costs incurred by Seller in
constructing the Private Roadway. The provisions of this Section 8.A shall
survive delivery of the Deed.

 

B. At the Closing, Seller shall assign to Buyer, and Buyer shall assume, all
rights and obligations of Seller contained in the Private Access Road Easement
Agreement recorded in Book 322, Page 867 of the Land Evidence Records of the
Town of Smithfield in accordance with Section 4.C. (viii) hereof, subject to the
right of Seller to have access to and use of the Easement Parcel (as described
therein) for construction of the Private Roadway, which construction access
rights shall be set forth in the Temporary Construction Easement referenced
above.

 

C. At the Closing, Seller shall assign to Buyer, and Buyer shall assume, all
rights and obligations of Seller contained in the Buffer Zone Easement and
Agreement recorded in Book 322, Page 848 of the Land Evidence Records of the
Town of Smithfield, in accordance with the Assignment and Assumption of Easement
Agreements referenced in Section 4.C. (viii) hereof.

 

D. Buyer agrees that it will take title to the Property subject to the
Declaration of Deed Restrictions recorded in Book 322, Page 787 of the Land
Evidence Records of the Town of Smithfield. E. At the Closing, Seller shall
assign to Buyer and Buyer shall assume all rights and obligations of Seller to
the Cross-Easement Agreement recorded in Book 257 at Page 498 of the Land
Evidence Records of the Town of Smithfield, as amended by the Amendment to
Cross-Easement Agreement recorded in Book 322 at Page 837 of the Land Evidence
Records of the Town of Smithfield, in accordance with the Assignment and
Assumption of Easement Agreements referenced in Section 4.C. (viii) hereof.

 

11



--------------------------------------------------------------------------------

9. EMINENT DOMAIN: Seller shall give Buyer and Escrow Agent notice within ten
(10) days of Seller’s receipt of notice, from a governmental entity having the
power of eminent domain, of an actual or threatened exercise of the power of
eminent domain which materially affects the Property. On receiving such notice,
Buyer shall have the right for ten (10) days to terminate this Agreement by
giving written notice to Seller and Escrow Agent, in which case all proceeds of
the taking shall remain the property of Seller. If Buyer does not terminate this
Agreement within ten (10) days after its receipt of such notice, the proceeds or
right thereto, including condemnation awards and all other payments in
connection with such taking, shall be transferred to Buyer at Closing and Buyer
shall accept the Deed subject to the eminent domain proceeding.

10. RISK OF LOSS:

 

A. Seller shall bear the risk of damage or loss to the Property other than that
damage or loss caused by Buyer, its employees, agents or contractors, before
Closing. In the event that the Property or any material portion thereof is
damaged or destroyed after the Effective Date and prior to Closing other than by
acts of Buyer, its employees, agents or contractors, Seller shall give Buyer
notice of the damage or loss within ten (10) days after Seller learns of the
damage or loss. Upon receipt of such notice, if the damage or loss renders the
Property reasonably unfit for Buyer’s intended use, as determined by Buyer,
Buyer shall have ten (10) days within which Buyer may elect to:

 

  (i) terminate this Agreement and receive a full refund of the Deposit
referenced in Paragraph 3, together with any interest thereon, whereupon neither
party shall have any further rights or obligations under this Agreement except
those that expressly survive termination; or

 

  (ii) consummate the purchase of the Property without reduction or abatement of
the Purchase Price and without any present or future claim against Seller
relating to such damage or loss.

11. SELLER’S REPRESENTATIONS: Seller makes the following representations which
shall be true as of Effective Date and at Closing and which shall survive
Closing:

 

A. Organization; Corporate Authority: Seller is a corporation duly organized and
validly existing under the laws of the State of Delaware and is qualified to do
business as a foreign corporation in the State of Rhode Island. Seller has the
legal and corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement.

 

B.

Authorization of Agreement: The execution, delivery and performance of this
Agreement have been duly and validly authorized within Seller’s organization and
this Agreement is a valid and legally binding obligation of Seller enforceable
in accordance with its terms and each document and instrument of transfer
contemplated by this Agreement when executed and delivered by Seller in
accordance with the provisions hereof shall be valid and legally binding upon
Seller in accordance with its terms. To Seller’s Knowledge, no consent, approval
or authorization by any governmental authority or any other person or entity,
private or public, is

 

12



--------------------------------------------------------------------------------

 

required in connection with the execution, delivery or performance by Seller of
this Agreement or the transactions herein contemplated or the other closing
documents to which Seller is a party, except for those permits and approvals
required for construction of the Private Roadway referred to in Section 8A.

 

C. Conflicts and Pending Actions. There is no agreement to which Seller is a
party or that is binding on Seller that is in conflict with this Agreement nor
are there any outstanding options to purchase or rights of first refusal which
affect the Property and that will not be terminated prior to or in connection
with the Closing.

 

D. Laws. To the best of Seller’s Knowledge, the use and operation of the
Property is in compliance with “Laws”, and Seller has not received any notice of
any violation of environmental laws, building codes, zoning and land use laws,
or any other local, state and federal laws and regulations applicable to the
Property or any part thereof (collectively, “Laws”) which has not been cured as
of the date hereof. Seller shall not commit any action which will result in a
violation of the Laws between the date hereof and the Closing.

 

E. Property Proceedings. Seller has not received notice of any governmental
proceedings relating to condemnation or the Laws, which would detrimentally
affect the use or operation of the Property, nor to Seller’s Knowledge, has
Seller received notice of any special assessment proceedings affecting the
Property. Seller shall notify Buyer promptly of any such proceedings of which
Seller becomes aware.

 

F. Future Contracts and Amendments. Except for contracts related to the
construction of the Private Roadway, Seller shall not, without Buyer’s approval,
which approval shall not be unreasonably withheld, enter into or extend or make
a material modification to any contract, including the agreements set forth in
Section 8 hereof, affecting the Property or its operation, other than any such
contract or agreement that will be terminated at or prior to Closing at Seller’s
expense.

 

G. Environmental Documents. Seller has made reasonable inquiry in compiling the
Environmental Documents it provides to Buyer and to the best of Seller’s
Knowledge, the Environmental Documents are complete copies of such documents.

 

H. Approvals for Access. Seller has obtained, or will obtain, all licenses,
permits, variances, approvals, authorizations and subordinations from any third
parties with superior rights with respect to the Private Access Road Easement
and the construction of the Private Roadway required from all governmental
authorities having jurisdiction over the Property and from any private parties
with respect to the same.

 

I. Service Contracts and Agreements. To Seller’s Knowledge the Service Contracts
and Agreements set forth in Section 8 hereof are, and at the time of Closing,
will be complete copies of such Contracts and Agreements and the assumed Service
Contracts are, and at the time of the Closing, will be in full force and effect
without default by Seller.

All references in this Agreement to the “best of Seller’s Knowledge,” “actual
Knowledge of Seller” or “Knowledge of Seller” or words of similar import shall
refer only to the current (i.e.,

 

13



--------------------------------------------------------------------------------

upon execution of this Agreement and at Closing) actual knowledge of the
Designated Persons (as set forth in Schedule 11 attached hereto) and shall not
be construed to refer to the knowledge of any other officer, agent or employee
of Seller or any affiliate thereof.

12. SELLER’S DISCLAIMER OF REPRESENTATIONS AND WARRANTIES:

EXCEPT FOR THE FOREGOING PARAGRAPH 11 REPRESENTATIONS AND SELLER’S OBLIGATIONS
TO CONSTRUCT THE PRIVATE ROADWAY, SELLER DISCLAIMS ALL REPRESENTATIONS AND
WARRANTIES OR PROMISES, EXPRESS OR IMPLIED, REGARDING THE PROPERTY INCLUDING,
BUT NOT LIMITED TO, REPRESENTATIONS, WARRANTIES OR PROMISES AS TO THE PHYSICAL
CONDITION, ENVIRONMENTAL CONDITION, LAYOUT, FOOTAGE, LEASES, RENTS, INCOME AND
REVENUES, EXPENSES, ZONING, OPERATIONS, PRESENCE OF HAZARDOUS SUBSTANCES OR ANY
OTHER MATTER OR THING AFFECTING OR RELATING TO THE PROPERTY OR ITS SALE TO
BUYER. BUYER AGREES THAT NO REPRESENTATIONS, WARRANTIES, OR PROMISES HAVE BEEN
MADE OTHER THAN AS SPECIFICALLY SET FORTH IN PARAGRAPH 11 AND WITH RESPECT TO
THE CONSTRUCTION OF THE PRIVATE ROADWAY, AND FURTHER AGREES THAT IF BUYER
PROCEEDS TO CLOSING, IT WILL HAVE TAKEN THE PROPERTY “AS IS,” “WHERE IS” AND
“WITH ALL FAULTS” SUBJECT TO THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
PARAGRAPH 11 AND SELLER’S OBLIGATION TO CONSTRUCT THE PRIVATE ROADWAY HEREOF
WHICH SHALL SURVIVE DELIVERY OF THE DEED. BUYER FURTHER AGREES THAT SELLER IS
NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION FURNISHED BY ANY REAL ESTATE BROKER OR REAL
ESTATE AGENT, OR ANY AGENT OF SELLER.

13. BUYER’S REPRESENTATIONS: Buyer makes the following representations and
warranties which shall be true as of Effective Date and at Closing and which
shall survive Closing:

 

A. Organization; Authority: Buyer has the legal authority to enter into and to
consummate the transactions contemplated by this Agreement.

 

B. Authorization of Agreement: The execution, delivery and performance of this
Agreement have been duly and validly authorized within Buyer’s organization.
This Agreement is a valid and legally binding obligation of Buyer enforceable in
accordance with its terms and each document and instrument of transfer
contemplated by this Agreement when executed and delivered by Buyer in
accordance with the provisions hereof shall be valid and legally binding upon
Buyer in accordance with its terms.

14. INDEMNIFICATION: Buyer hereby indemnifies, and agrees to hold Seller
harmless, from and against any environmental liability arising from or related
to (i) the release of

 

14



--------------------------------------------------------------------------------

hazardous materials at, on or from the Property subsequent to the date of
Closing; and (ii) any exacerbation or aggravation of any other hazardous
materials released by reason of any activities on the Property at any time on or
after the date of Closing (other than activities of Seller or its employees,
agents, contractors or consultants, including without limitation, the Private
Road construction). In the event that Seller receives or becomes aware of an
environmental liability for which the Buyer has provided an indemnity herein,
Seller shall notify Buyer within 60 days of receipt or discovery of the facts
that give rise to the environmental liability specifying the facts constituting
the basis for such claim, including a copy of any documents evidencing these
facts, and the amount, to the extent known, of the claim asserted. Buyer shall
have the right upon written notice to Seller, and using counsel reasonably
satisfactory to Seller, to investigate, secure, contest, or settle the
environmental liability. Upon undertaking the defense of the environmental
liability, the Buyer shall have the sole right to control the defense of the
environmental liability and the Seller shall cooperate with the Buyer with the
defense thereof.

Seller hereby indemnifies, and agrees to hold Buyer harmless from and against
any liability, claims, damages, causes of action, including reasonable
attorneys’ fees and consequential and indirect damages, arising from or related
to any claims by Fidelity or its successor or assigns with respect to the Right
of First Refusal. The provisions of this Section 14 shall survive delivery of
the Deed.

15. BROKERS: Seller and Buyer represent that neither one has used a Real Estate
broker relative to this Property other than CB Richard Ellis and Seller shall
compensate CB Richard Ellis pursuant to a separate agreement. Both parties agree
to hold harmless each other as to any claims for commissions by parties not
named in this Agreement and Seller shall hold harmless Buyer as to any claims
for commissions by CB Richard Ellis, which indemnities shall survive termination
of this Agreement.

16. ADJUSTMENTS:

 

A. Escrow fees shall be paid by Seller as to one-half and Buyer as to one-half.
Except as may be otherwise set forth in this Agreement, in the event this
Agreement is terminated for any reason prior to Closing, escrow fees (if any)
shall be equally divided between Buyer and Seller.

 

B. All taxes of whatever nature and kind which have become a lien on the land
and are due and payable as of the date of Closing shall be paid and discharged
by Seller. All special assessments of whatever nature and kind which have become
a lien on the land as of the date of Closing shall be paid and discharged by
Seller. Current real and personal property taxes shall be prorated to the date
of Closing in accordance with local custom in Providence County, Rhode Island.
Seller shall be responsible for taxes up to and including the day of Closing.
The terms of this Paragraph 16. B. shall survive delivery of the Deed.

 

C. Seller shall pay any conveyance and transfer tax as well as any documentary
transfer tax required by law.

 

D.

Seller agrees to pay any legal fees of attorneys representing Seller in the
transaction covered by this Agreement, and Buyer agrees to pay the legal fees of
the attorneys

 

15



--------------------------------------------------------------------------------

 

representing Buyer in the transaction covered by this Agreement. Buyer will
record, and pay the cost of recording, the Deed. Any other costs not
specifically covered by this Agreement shall be borne in the same manner as is
customary in Providence County, Rhode Island, in connection with the sale of
real estate of the type covered by this Agreement.

 

E. Seller shall cause all the utility meters at the Property to be read on the
Closing Date, and will be responsible for the cost of utilities used prior to
the Closing Date.

 

F. Any other adjustments expressly provided for in this Agreement. Payments
under the Service Contracts assumed by Buyer shall be prorated as of the date of
Closing.

17. ASSIGNMENT: Buyer may not transfer or assign its interest under this
Agreement without the prior written consent of Seller, which consent shall not
be unreasonably withheld. Notwithstanding the foregoing, Buyer may transfer or
assign its interest under this Agreement to a wholly-owned subsidiary of Buyer
without the consent or approval of Seller. Any transfer or assignment shall not
release Buyer from its obligations under this Agreement unless expressly agreed
by Seller in writing with respect to that transfer or assignment.

18. MISCELLANEOUS:

 

A. This Agreement shall be construed in accordance with the laws of the State of
Rhode Island notwithstanding any contrary “choice of laws” provisions of that or
any other State.

 

B. The titles of paragraphs of this Agreement are inserted only as a matter of
convenience and for reference, and in no way define, limit or describe the scope
of this Agreement or the intent of any provisions thereof.

 

C. The submission of this Agreement to Buyer shall not be construed to vest in
Buyer an option to purchase or any reservation of the Property. Buyer shall have
no right or interest hereunder until such time as this Agreement shall be fully
executed and delivered by Buyer and Seller.

 

D. In construing this Agreement, no weight or relevance shall be given to the
fact that it or any particular provision may have been drafted by one of the
parties, each of the parties having had adequate opportunity to negotiate all of
the provisions hereof.

 

E. This Agreement may be executed in any number of counterparts and each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement. The signature page
from one or more counterparts may be detached and reattached to any other
executed counterparts of this Agreement.

 

F. The parties agree that facsimile or scanned electronic signatures shall be
considered the same as an original signature for all purposes under this
Agreement except for those signatures which are on documents intended to be
filed in the Land Evidence Records of the Town of Smithfield.

 

16



--------------------------------------------------------------------------------

G. Unless otherwise expressly provided, whenever a provision in this Agreement
requires the approval or consent of a party, such approval or consent will not
be unreasonably withheld, conditioned or delayed.

 

H. Each Schedule attached to this Agreement is incorporated into and made a part
of this Agreement.

 

I. Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Agreement.

19. Intentionally Omitted.

20. NOTICES:

 

A. All notices and other communications from one party to the other pertaining
to this Agreement shall be given in written form.

 

B. If such notices or other communications are to be given to Seller, they shall
either be personally delivered to Seller or shall be sent to Seller by United
States certified mail, return receipt requested, postage prepaid, or by a
nationally recognized courier addressed to Seller as follows:

The Dow Chemical Company

Manager of Real Estate, Attn. Chuck Kendall

2030 Dow Center

Midland, MI 48674

Phone: (989) 636-4038

 

  cc: The Dow Chemical Company

Legal Department, Attn. Toby Threet

47 Building

Midland, MI 48667

Phone: (989) 636-3374

 

17



--------------------------------------------------------------------------------

C. All notices and other communications to be given to Buyer shall be personally
delivered to Buyer or shall be sent by United States certified mail, return
receipt requested, postage prepaid, or by a nationally recognized courier
addressed to Buyer as follows:

Alexion Pharmaceuticals

Attn. M. Stacy Hooks, Ph.D.

352 Knotter Drive

Cheshire, CT 06410

Phone: (203) 271-8360

 

  cc: Alexion Pharmaceuticals

Attn. Thomas Dubin, Senior Vice President

352 Knotter Drive

Cheshire, CT 06410

Phone: (203) 271-8203

 

D. All notices and other communications to be given to Escrow Agent shall be
personally delivered to Escrow Agent or shall be sent by United States mail,
postage prepaid addressed to Escrow Agent as follows:

Chicago Title Insurance Company

Attn: Jeff Meyer

450 Veterans Memorial Parkway

Metacomet Executive Office Park, Suite 900

East Providence, RI 02914

Phone: (410) 431-0900

 

E. All notices shall be effective when actually refused or delivered.

21. SUCCESSORS AND ASSIGNS: This Agreement shall bind and benefit the parties
and their respective representatives, successors and assigns.

22. TIME IS OF THE ESSENCE: Time is of the essence in the performance of this
Agreement.

23. AMENDMENT: This Agreement may not be amended except in writing by the person
against whom enforcement of any waiver, change, or discharge is sought.

24. DEFAULT: In the event the transaction covered hereby is not consummated as a
result of a material default on the part of Buyer (Seller not being in default
hereunder), then Seller shall have, as its sole and exclusive remedy, the right
to obtain the Deposit from the Escrow Agent as liquidated damages for failure to
consummate the transaction contemplated by this Agreement, subject to the terms
of Paragraph 3.B hereof. Said liquidated damages are not applicable to Buyer’s
breach of the provisions of Paragraph 7 of this Agreement. In the event
performance of this Agreement is tendered in a timely manner by Buyer and the
transaction covered hereby is not consummated as a result of a material Seller
Default (Buyer not being in default hereunder), Buyer shall be entitled to a
return of the Deposit and to maintain an action for damages; or Buyer may bring
an action for specific performance subject to the terms of Paragraph 3.B hereof.
Under no circumstances shall either party be liable for incidental or
consequential damages, whether foreseeable or unforeseeable.

 

18



--------------------------------------------------------------------------------

25. CALCULATION OF TIME PERIODS: Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time beings to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the location where the Property is
located, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday, or legal holiday. Computation of a subsequent
period of time designated to begin after the last day of a previous period shall
be deemed to commence on the day immediately following the day the previous
period ended, as such end date may have been adjusted due to its falling on a
Saturday, Sunday or legal holiday. The last day of any period of time described
herein shall be deemed to end at 5:00 p.m. local time in the state in which the
Property is located.

26. ENTIRE AGREEMENT: This Agreement and its Schedules contain all the
representations by each party to the other and expresses the entire
understanding between the parties with respect to the sale of the Property. All
prior communications concerning the sale of the Property are merged in or
replaced by this Agreement.

27. RECORDING. Neither this Agreement, nor any memorandum concerning this
Agreement, shall be recorded in the Land Evidence Records of the Town of
Smithfield.

 

THE DOW CHEMICAL COMPANY     ALEXION PHARMACEUTICALS, INC. By:   /s/ Charles B.
Kendall     By:   /s/ David Keiser Name:   Charles B. Kendall     Name:   David
Keiser Title:   Authorized Representative     Title:   Pres. & CEO Date:  
4/13/06     Date:   4/13/06

 

Alexion Legal Dept. Approved:   HB Date:   4/13/06

 

19



--------------------------------------------------------------------------------

FIRST ADDENDUM TO PURCHASE AND SALE AGREEMENT

THIS FIRST ADDENDUM TO PURCHASE AND SALE AGREEMENT (“First Addendum”) is entered
into between The Dow Chemical Company, a Delaware corporation, with offices at
2030 Dow Center, Midland, Michigan 48674 (the “Seller”) and Alexion
Pharmaceuticals, Inc., a Delaware corporation, with offices at 352 Knotter
Drive, Cheshire, Connecticut 06410 (the “Buyer”).

WHEREAS, Buyer and Seller have entered into a Purchase and Sale Agreement dated
April 13, 2006 (the “Agreement”) relating to the property situated in the City
of Smithfield, County of Providence, State of Rhode Island, containing 34 acres
more or less, more particularly described in Paragraph 1.J. of the Agreement
(the “Property”), and

WHEREAS, the Buyer and Seller desire to amend the Agreement as provided in this
First Addendum to the Agreement,

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, and in the Agreement, the parties agree as follows:

1. All of the terms and conditions of the Agreement are incorporated herein and
by this reference made a part hereof, and shall remain the same except to the
extent modified by this First Addendum. In the event of a conflict between a
provision of the Agreement and a provision of this First Addendum, the provision
in this First Addendum shall be controlling. All capitalized terms in this First
Addendum shall have the meaning ascribed to those words in the Agreement unless
the context in which the word is used clearly indicates to the contrary.

2. Paragraph 7 of the Agreement is hereby amended to provide the Due Diligence
Period is extended to June 26, 2006, but solely for the purpose of allowing
Buyer to conduct further analysis regarding the nature and extent of certain
lead discovered on the unimproved parcel on the Property. All other issues that
were, or could have been, addressed in Buyer’s Due Diligence Study are deemed
waived. Buyer agrees that within three (3) business days after the last party
signs this First Addendum, Buyer will deliver to Seller a copy of all reports
and data concerning Buyer’s Due Diligence Study as it relates to the
environmental condition of the Property.

3. Paragraph 1.B. is hereby amended to read as follows:

B. Deadline for Closing Date: The Deadline for Closing Date shall be July 12,
2006.

4. The second sentence of Section 8A of the Agreement is revised to read as
follows:

Seller agrees that it will perform all of its obligations under the Construction
Agreement relating to the construction of the Private Roadway (as defined in
this Paragraph 8A) on or before the time required by the Construction Agreement,
as it may be amended, but in any event not later than September 15, 2007.

 

Page 1 of 2



--------------------------------------------------------------------------------

5. Counterparts. This First Addendum may be executed in any number of
counterparts and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. The signature page from one or more counterparts may be detached and
reattached to any other executed counterparts of this First Addendum.

6. Facsimile Signatures. The parties agree that facsimile or scanned electronic
signatures shall be considered the same as an original signature for all
purposes under this First Addendum.

IN WITNESS WHEREOF, the parties have duly executed this First Addendum as of the
12th day of June, 2006.

 

SELLER:     BUYER:

The Dow Chemical Company

   

Alexion Pharmaceuticals, Inc.

By:  

/s/ Charles B. Cendell

    By:  

/s/ David Keiser

Name:

 

Charles B. Cendell

   

Name:

 

David Keiser

Title:

 

Illegible

   

Title:

 

Pres & COO

Date:

 

June 12, 2006

   

Date:

 

June 12, 2006

 

Page 2 of 2



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION OF

PURCHASE AND SALE AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (“Assignment”), is
made as of July 5, 2006 by and between, ALEXION PHARMACEUTICALS, INC., a
Delaware corporation with offices at 352 Knotter Road, Cheshire CT 06410
(“Assignor”) and ALEXION MANUFACTURING LLC, a Delaware limited liability company
with offices at 352 Knotter Road, Cheshire CT 06410 (“Assignee”), pursuant to
that certain Purchase and Sale Agreement dated April 13, 2006 as amended by
First Addendum to Purchase and Sale Agreement dated as of June 12, 2006, by and
between The Dow Chemical Company, as Seller, and Assignor, as Buyer
(collectively, the “Purchase Agreement”), which provides for the sale and
purchase of certain Property located in the City of Smithfield, County of
Providence, State of Rhode Island (as such term is defined in the Purchase
Agreement). All capitalized terms used herein and not defined herein shall have
the respective meanings ascribed to such terms in the Purchase Agreement.

WHEREAS, pursuant to the Purchase Agreement, the Assignor has agreed to purchase
the Property as defined in, and in accordance with the terms of, the Purchase
Agreement; and

WHEREAS, the Buyer/Assignor desires to assign its interest under the Purchase
Agreement to Assignee, and Assignee has agreed to assume all obligations
associated with the Purchase Agreement as evidenced by this Assignment.

NOW THEREFORE, in consideration of the sum of One Dollar ($1.00) and other
valuable considerations, the receipt and sufficiency of which is hereby
acknowledged, the Assignor and the Assignee hereby agree as follows:

1. Assignor hereby assigns, transfers, grants, conveys and delivers to Assignee
all of Assignor’s right, title and interest in and to the Purchase Agreement.

2. Assignor warrants and represents, as of the date hereof, the Purchase
Agreement has not been further modified.

3. Assignee hereby assumes and agrees to fully perform all of the terms,
conditions, covenants and agreements arising out of said Purchase Agreement on
the part of Assignor to be performed thereunder, arising after and to be kept
and performed after the effective date of this Assignment, and Assignor shall
have no further obligation or liability under or arising out of said Assigned
Agreements, except as otherwise stated herein and in the Purchase Agreement.

4. This Assignment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, representatives, and assigns.



--------------------------------------------------------------------------------

5. This Assignment may not be modified in any manner or terminated, except in
writing and executed by both parties.

6. This Assignment shall be governed by and construed under the laws of the
State of Rhode Island.

IN WITNESS WHEREOF, the parties have caused this Assignment to be duly executed
and delivered as of the day and year first above written.

 

Signed, Sealed and Delivered

in the Presence of:

   

ASSIGNOR

    ALEXION PHARMACEUTICALS, INC. /s/ Illegible    

By:

 

/s/ David Keiser

Notary Public

     

David Keiser

My commission expires 7/31/07

   

Its:

 

President

   

Duly Authorized

Signed, Sealed and Delivered

in the Presence of:

   

ASSIGNOR

    ALEXION MANUFACTURING LLC    

BY:

 

ALEXION PHARMACEUTICALS, INC.

Its Sole Member

/s/ Illegible    

By:

 

/s/ David Keiser

Notary Public

     

David Keiser

My commission expires 7/31/07

   

Its:

 

President

   

Duly Authorized